Citation Nr: 0518198	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  00-25 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the left knee, on 
appeal from an initial grant of service connection.

2.  Entitlement to an increased rating for status post medial 
meniscectomy, left knee instability, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased rating for residuals of 
removal of a bone cyst from the left thigh, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for chronic anxiety 
with depression, currently evaluated as 30 percent disabling.

5.  Entitlement to an increased rating for tension headaches, 
currently evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from April 1959 to April 
1962 and from June 1962 to June 1979.

In December 1999, the RO, in pertinent part, granted service 
connection for degenerative joint disease of the left knee, 
evaluated as 10 percent disabling, and denied ratings in 
excess of 10 percent for status post medial meniscectomy, 
left knee instability, and for residuals of removal of a bone 
cyst from the left thigh.  The veteran has perfected an 
appeal to the Board of Veterans' Appeals (Board) with respect 
to the evaluations assigned for each of these disabilities.

In May 2003, the RO, among other things, denied increased 
ratings for chronic anxiety with depression and for tension 
headaches.  In June 2003, the veteran filed a notice of 
disagreement (NOD) with respect to those determinations.  
Thus far, it does not appear from the record that the RO has 
furnished the veteran a statement of the case (SOC) as to 
those issues.  This matter is addressed in further detail, 
below.

During a hearing held at the RO in December 2003, the veteran 
testified that he experienced numbness in the vicinity of his 
left knee, extending down toward the ankle, and that it had 
been present ever since undergoing knee surgery in service.  
In addition, when the veteran was examined in April 2003, it 
was noted that he had a mildly tender scar on the left knee.  
The matter of the veteran's entitlement to service connection 
for neurological impairment due to in-service knee surgery, 
and for a disabling scar of the knee, has not been developed 
for appellate review and is referred to the RO for 
appropriate action.

The Board's present decision is limited to the matter of the 
veteran's entitlement to increased ratings for degenerative 
joint disease of the left knee and for status post medial 
meniscectomy, left knee instability.  For the reasons set 
forth below, the remaining issues are being REMANDED to the 
RO via the Appeals Management Center in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


FINDING OF FACT

The veteran's left knee disability is manifested by x-ray 
evidence of arthritis, range of motion from 0 to 115 degrees, 
and pain; his disability is not objectively manifested by 
weakness, instability, laxity, locking, or effusion into the 
joint.

 
CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent for degenerative joint disease of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.14, 
4.40, 4.45, 4.59, 4.71a (Diagnostic Codes 5003, 5256, 5258, 
5259, 5260, 5261, 5262) (2004).

2.  The criteria for the assignment of a rating in excess of 
10 percent for status post medial meniscectomy, left knee 
instability, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.14, 
4.40, 4.45, 4.59, 4.71a (Diagnostic Code 5257) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Preliminary Considerations

As an initial matter, the Board notes that the RO last issued 
the veteran a supplemental statement of the case (SSOC) 
relative to his left knee claims in January 2004.  
Thereafter, more evidence was added to the claims file, to 
include a number of VA treatment records dated from June 1999 
to May 2001 and a VA examination report dated in November 
2004.  The Board has reviewed this evidence and finds that it 
is not pertinent to the veteran's left knee claims inasmuch 
as it does not contain any meaningful information that 
corresponds to the applicable rating criteria.  Accordingly, 
there is no need to return the veteran's left knee claims to 
the RO for preparation of another SSOC.  See 38 C.F.R. 
§ 19.31 (2004).

II.  The Merits of the Veteran's Left Knee Claims

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance."  38 C.F.R. 
§ 4.40 (2004).  To that end, section 4.40 provides that:

The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

With regard to disorders of the joints, applicable 
regulations provide that "the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes."  38 C.F.R. § 4.45 (2004).   To that end, 
the regulations provide that, when rating disabilities of the 
joints, inquiry will be directed to considerations such as:

	(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).

	(b)  More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).

	(c)  Weakened movement (due to muscle injury, 
disease, or injury of peripheral nerves, 
divided or lengthened tendons, etc.).

(d)  Excess fatigability.

(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.

	(f)  Pain on movement, swelling, deformity or 
atrophy of disuse.

Id.  The regulations further provide that instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are also to be 
considered.  Id. § 4.45(f).  See also 38 C.F.R. § 4.59 (2004) 
("The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability"); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Knee disabilities manifested by limitation of flexion are 
evaluated under the criteria set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2004).  A 10 percent rating is 
warranted for limitation of flexion to 45 degrees.  See 
38 C.F.R. § 4.71, Plate II (2004).  A 20 percent rating is 
warranted for limitation of flexion to 30 degrees, and a 30 
percent rating is warranted for limitation of flexion to 15 
degrees.  Id.

Knee disabilities manifested by limitation of extension are 
evaluated under the criteria set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2004).  Ratings of 10, 20, 30, and 40 
percent are warranted when extension is limited to 10, 15, 
20, and 30 degrees, respectively.  The highest evaluation, 50 
percent, is warranted when extension is limited to 45 
degrees.  Id.

Degenerative arthritis, established by X-ray findings, is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2004).  When, however, the limitation of motion of the 
involved joint(s) is noncompensable under the appropriate 
diagnostic code(s), a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.

Knee disabilities manifested by recurrent subluxation and 
lateral instability are evaluated in accordance with the 
criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2004).  Ratings of 10, 20, and 30 percent, respectively, are 
warranted for slight, moderate, and severe recurrent 
subluxation or lateral instability.  Id.

Knee disabilities may also be rated under Diagnostic Codes 
5256, 5258, 5259, 5262, and 5263 (2004).  Under Diagnostic 
Code 5256, ratings of up to 60 percent are available for 
ankylosis of the knee.  Under Diagnostic Code 5258, a 20 
percent rating may be assigned for dislocation of the 
semilunar cartilage, with frequent episodes of "locking", 
pain, and effusion into the joint.  Diagnostic Code 5259 
provides for a single 10 percent rating for symptomatic 
removal of semilunar cartilage.  Under Diagnostic Code 5262, 
ratings of 10, 20, and 30 percent, respectively, can be 
assigned for malunion of the tibia and fibula with slight, 
moderate, or marked knee or ankle disability.  If there is 
nonunion of the tibia and fibula, with loose motion requiring 
a brace, a 40 percent rating is assigned.  Diagnostic Code 
5263 provides a single 10 percent rating for genu recurvatum 
(acquired, traumatic, with weakness and insecurity in weight-
bearing objectively demonstrated).  Id.  

Separate evaluations may in some cases be assigned for non-
overlapping manifestations of knee disability.  See, e.g., 
38 C.F.R. § 4.14 (2004); VAOPGCPREC 9-2004 (Sept. 17, 2004); 
VAOPGCPREC 9-98, 63 Fed. Reg. 56,703-04 (Oct. 22, 1998); 
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (Dec. 1, 1997); Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the 
combined evaluation for the affected leg cannot exceed the 
rating for amputation at the elective level, were amputation 
to be performed.  38 C.F.R. § 4.68 (2004).

Following a thorough review of the record in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the assignment of an initial rating in excess of 10 percent 
for degenerative joint disease of the left knee.  The Board 
acknowledges that the veteran has complained of daily pain in 
the left knee, along with popping, weakness, stiffness, and 
swelling, and that he has reported flare-ups of pain three to 
four days per month.  However, the objective medical evidence 
shows that he can achieve full extension of the knee (albeit 
with some pain); that he can flex the knee to at least 115 
degrees; that he has +5 strength in his left lower extremity; 
and that he can ambulate without assistive devices.  
Moreover, when the veteran was examined for VA compensation 
purposes in October 1999 and April 2003, the examiners opined 
that the veteran suffered only "mild" to "moderately 
significant" functional loss of the knee.  Under the 
circumstances, it is the Board's conclusion that the 
veteran's pain and limited motion is adequately compensated 
by the 10 percent evaluation currently assigned under 
Diagnostic Codes 5003, 5260, and 5261.  The weight of the 
evidence is against the assignment of a higher evaluation.

The Board also finds that the preponderance of the evidence 
is against the assignment of a rating in excess of 10 percent 
for status post medial meniscectomy, left knee instability, 
under Diagnostic Code 5257.  Although the veteran complains 
that his knee is currently unstable, there is no objective 
medical evidence to support that assertion.  When the veteran 
was examined for VA compensation purposes in October 1999, 
for example, it was specifically noted that he had normal 
medial and lateral stability of the knee.  Similarly, when he 
was examined by VA in April 2003, it was noted that there was 
no laxity of the knee.  Accordingly, there is no evidentiary 
basis for the assignment of a rating in excess of the 
currently assigned 10 percent evaluation under Diagnostic 
Code 5257.

The Board has considered whether a higher rating should be 
assigned for the veteran's left knee disabilities under 
Diagnostic Codes 5256, 5258, 5259, 5262, and/or 5263, and has 
concluded that it should not.  First, with respect to 
Diagnostic Code 5256, the evidence clearly shows that the 
veteran has motion in his knee, and that it is not ankylosed.  
Second, with respect to Diagnostic Code 5258, there is no 
current objective evidence of locking or effusion into the 
joint.  With respect to Diagnostic Code 5262, the record does 
not show that the veteran suffers from any service-connected 
malunion or nonunion of the tibia or fibula.  Similarly, with 
respect to Diagnostic Code 5263, the record does not show 
that the veteran suffers from any service-connected genu 
recurvatum.  The Board acknowledges that the veteran 
underwent a medial meniscectomy during service; however, the 
veteran's disabling manifestations are encompassed in the 
current, separate 10 percent ratings under Diagnostic Codes 
5003 and 5257.  To assign another 10 percent rating under 
Diagnostic Code 5259 for the same disabling manifestations is 
prohibited by 38 C.F.R. § 4.14.  Accordingly, the Board 
concludes that there is no basis for the assignment of a 
separate compensable or a higher rating under any of these 
provisions.

III.  Extraschedular Consideration

In order to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the RO is 
authorized to refer a case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1) (2004).  The criterion for such an 
award is a finding that the case presents an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.

The Board has considered whether the veteran's left knee 
claims should be referred for consideration of extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  There is nothing in the record to suggest that 
the veteran has been hospitalized in recent years for 
treatment of his left knee disability.  Nor is there anything 
to suggest that his disability picture is so exceptional or 
unusual as to render impractical the application of the 
regular schedular standards.

IV.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.



A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

In the present case, the Board finds that the VCAA notice 
requirements have been satisfied.  With regard to element 
(1), above, the Board notes that the RO sent the veteran VCAA 
notice letters in February and August 2003 which informed him 
that, in order to establish entitlement to an increased 
evaluation, evidence was needed to show that his condition 
had gotten worse.  With regard to elements (2) and (3), the 
Board notes that the RO's February and August 2003 letters 
also notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the letters explained that VA 
would help him get such things as records from State or local 
governments, private doctors and hospitals, and current or 
former employers, and records from other Federal agencies, 
but that he was responsible for providing any necessary 
releases and enough information about the records so that VA 
could request them from the person or agency that had them.  
Finally, with respect to element (4), the Board notes that 
the RO's February 2003 letter asked the veteran to tell VA 
about any other records that he wanted VA to try to get for 
him, and expressly informed him that he should "[s]end the 
information describing additional evidence or the evidence 
itself" to the RO.

The Board acknowledges that both of the RO's notice letters 
were sent after the RO entered its decision on the veteran's 
left knee claims in December 1999.  In this case, however, 
the unfavorable RO decision was already decided by the time 
the VCAA was enacted.  The Court acknowledged in Pelegrini, 
18 Vet. App. at 120, that where, as here, the Section 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in failing to provide such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process.

Here, as noted above, the notification requirements of the 
VCAA have been satisfied.  Accordingly, and because the 
veteran has been given a reasonable opportunity to respond to 
the notices, there is no risk of prejudice posed to the 
veteran by virtue of the fact that the notices were sent 
after the RO's initial decision.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.
 
In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran has been examined by VA, 
records of his VA treatment have been obtained-as have 
reports from his private physicians, Drs. Shashy and 
McGowin-and the veteran has not identified any other 
relevant evidence that needs to be procured.  The Board notes 
that the veteran's representative argued in an April 2005 
written presentation that the veteran's left knee claims 
should be remanded for a new examination because the veteran 
had not undergone a VA examination of his knee since October 
1999, and because the claims file was not reviewed by the 
examiner at that time.  In this regard, the Board notes that 
the veteran has, in fact, been afforded examinations of his 
knee since October 1999.  Specifically, the record shows that 
findings pertaining to the left knee were reported in 
September 2001, when the veteran underwent a VA examination 
of his spine, and that his knee was also examined in April 
2003.  Moreover, on the latter occasion, the claims file was 
made available to, and reviewed by, the examiner.  No further 
development action is necessary.


ORDER

An initial rating in excess of 10 percent for degenerative 
joint disease of the left knee is denied.

A rating in excess of 10 percent for status post medial 
meniscectomy, left knee instability, is denied.


REMAND

The veteran maintains that the residuals of removal of a bone 
cyst from the left thigh include "nerve damage", pain that 
"goes deep into the muscle [a]nd bone", and limitation of 
function of his left hip.  Some of the objective evidence of 
record appears to support his assertions.  The report of an 
April 2003 VA examination, for example, indicates that there 
is some numbness in the region of the left thigh.  The report 
also describes the scar on the left thigh as "deep", and 
shows that he has a limited range of motion in the left hip 
joint.

Thus far, it does not appear that the RO has given any 
consideration to the veteran's potential entitlement to a 
separate evaluation for neurological impairment associated 
with the removal of the bone cyst.  Nor does it appear that 
the RO has given full consideration to his potential 
entitlement to an evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5255, for impairment of the femur with 
associated hip disability.  Moreover, with respect to the 
surgical scar on the left thigh, the RO has thus far 
evaluated the scar as a "superficial", rather than a 
"deep", one, and has not considered the amended criteria 
for rating scars that became effective during the pendency of 
the veteran's appeal.  See Schedule for Rating Disabilities; 
the Skin, 67 Fed. Reg. 49,590 (July 31, 2002), corrected at 
67 Fed. Reg. 58,448 (Sept. 16, 2002) (now codified at 
38 C.F.R. § 4.118 (2004)).  Under the circumstances, a remand 
is required to address these matters and to ensure the 
veteran full procedural due process of law.

In this regard, the Board notes that the examination reports 
currently of record do not contain all of the information 
necessary to a proper evaluation of the veteran's left thigh 
disability.  A new examination will be therefore be 
scheduled.  The veteran is hereby notified that it is his 
responsibility to report for the examination scheduled in 
connection with this REMAND, and to cooperate in the 
development of his case.  The consequences of failure to 
report for a VA examination without good cause may include 
denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2004).

In January 2004, the RO issued the veteran an SSOC relative 
to his claim for an increased rating for residuals of removal 
of a bone cyst from the left thigh.  Thereafter, evidence was 
added to the claims file, to include a VA examination report 
dated in November 2004 that contained information as to the 
dimensions of the surgical scar.  As that information was 
"pertinent" to the veteran's claim for an increased rating, 
another SSOC should have been issued.  See 38 C.F.R. § 19.31 
(2004).  A remand is also required in order to correct this 
procedural deficiency.

Finally, as noted above, the veteran has filed a timely NOD 
with respect to the RO's May 2003 decision denying his claims 
for increased ratings for chronic anxiety with depression and 
for tension headaches.  See Introduction, supra.  To date, 
however, no SOC as to those issues has been furnished.  This 
needs to be accomplished as well.  In Manlincon v. West, 12 
Vet. App. 238 (1999), the Court held that when an appellant 
files a timely NOD and there is no SOC issued, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of a SOC.  See, e.g., 38 C.F.R. §§ 19.26, 20.201, 
20.302(a) (2004); Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Schedule the veteran for an examination 
of his left thigh.  The examiner should 
review the claims file, and should indicate 
in the examination report that the claims 
file has been reviewed.  All indicated 
testing should be conducted.  The examiner 
should fully describe any and all functional 
impairments attributable to the removal of a 
bone cyst from the veteran's left thigh 
during service.  The examiner should 
specifically indicate whether there are any 
related neurological impairments and, if so, 
which nerve or nerves are involved; should 
indicate whether there is impairment of hip 
function and, if so, whether it is in any 
way related to the removal of the bone cyst 
from the left thigh during service; and 
should provide a full description of the 
surgical scar on the right thigh, to include 
a description of any limitation of function 
that is occasioned by the scar.  A complete 
rationale should be provided for any 
opinions expressed.

2.  Thereafter, take adjudicatory action on 
the veteran's claim for an increased rating 
for residuals of removal of a bone cyst from 
the left thigh. In doing so, consider 
whether the veteran is entitled to a 
separate evaluation for neurological 
impairment associated with the removal of 
the bone cyst; whether he is entitled to an 
evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5255, for impairment of the 
femur with associated hip disability; and 
whether he is entitled to a higher 
evaluation for the scar on his left thigh 
under either the "old" or "new" criteria.  
If any benefit sought is denied, provide an 
SSOC to the veteran and his representative.  
The SSOC should contain, among other things, 
a citation to, and summary of, the "old" 
and "new" criteria pertaining to the 
evaluation of scars.

3.  Furnish the veteran an SOC, in 
accordance with 38 C.F.R. § 19.29, 
concerning his NOD from the May 2003 denial 
of his claims for increased ratings for 
chronic anxiety with depression and for 
tension headaches, unless the claims are 
resolved by granting the benefits sought or 
the NOD is withdrawn.  The claims should be 
certified to the Board for appellate review 
if, and only if, a timely substantive appeal 
is received.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


